Citation Nr: 0726903	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  00-01 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to a compensable rating for conjunctivitis.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for neuropathy, 
including as secondary to diabetes mellitus.

6.  Entitlement to service connection for ruptured blood 
vessels in the toes, including as secondary to diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission
WITNESSES AT HEARINGS ON APPEAL

Appellant and two friends


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1956 until his retirement in August 1984.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO).  This case was before the Board in March 2001 
when it was remanded for additional development.

The veteran's appeal originally included claims for increased 
ratings for osteoarthritis of the hands and degenerative disc 
disease of the lumbar spine.  In a statement received by the 
RO in January 2004, the veteran expressly withdrew his appeal 
in these matters.

The claims for service connection for diabetes mellitus, 
neuropathy and ruptured blood vessels in the toes are based 
on alleged inservice exposure to herbicides.  The United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a decision of the Board which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  The VA disagrees with the Court's decision in 
Haas and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.


FINDINGS OF FACT

1.  Heart disease was not manifest during service or in the 
first post-service year, and it is not shown that any such 
disability is related to the veteran's service.

2.  Diverticulitis was not manifested in service, but was 
initially demonstrated years after service; a preponderance 
of the evidence is against a finding that the veteran's 
current diverticulitis is related to his military service.

3.  It is not shown that the veteran's conjunctivitis is 
active.


CONCLUSIONS OF LAW

1.  Service connection for heart disease is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Service connection for diverticulitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).

3.  The criteria for a compensable rating for conjunctivitis 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code 6018 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)(2006).  The VCAA applies to the 
instant claims and the requirements therein appear to have 
been met.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  With regard to the issues 
decided herein, the initial adjudication preceded enactment 
of the VCAA.  The appellant was advised of VA's duties to 
notify and assist in the development of the claims in a 
letter dated in April 2003.  This letter informed the 
appellant of his and VA's responsibilities in claims 
development, as well as the type of evidence that was needed 
to establish his service connection and increased rating 
claims.  While the appellant was not advised verbatim to 
submit all the evidence he had in his possession pertinent to 
the claims, the April 2003 letter explained what type of 
evidence was needed to establish his claims and asked him to 
either submit such evidence or to clearly identify it so VA 
could obtain it.  He was given ample time to respond; and the 
claims were subsequently readjudicated.  See Supplemental 
Statements of the Case issued in 2004, 2005 and 2007.  The 
appellant was also advised of the criteria governing 
disability ratings and effective dates of awards in an April 
2005 Supplemental Statement of the Case.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Neither the 
appellant nor his representative has alleged that notice in 
this case was less than adequate.

Regarding the duty to assist, the RO has obtained the 
appellant's service medical records as well as records of his 
post-service medical treatment.  The appellant underwent VA 
heart and eye examinations, most recently in June 2003.  The 
Board concludes that a VA examination is not necessary for 
the issue of entitlement to service connection for 
diverticulitis.  In Paralyzed Veterans of America, et. al., 
v. Secretary of Veterans Affairs, the United States Court of 
Appeals for the Federal Circuit noted that 38 C.F.R. § 
3.159(c)(4)(i) requires that a claimant establish that he or 
she has suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  Here, there is no 
medical evidence of findings of diverticulitis until many 
years after the veteran's military service.  A medical 
opinion is not necessary to decide this claim, as such 
opinion could not establish disease or injury in service.  
See also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the 
Board is not required to accept a medical opinion that is 
based on the veteran's recitation of medical history).  Given 
the circumstances, VA has met its assistance obligations.  No 
further assistance is required.

II.  Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served continuously for 90 days or more 
during a period of war and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection also may 
be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Heart Disease

Service medical records note that the veteran was seen with 
complaints of chest pain and pressure on several occasions; 
however, these complaints were not found to be of cardiac 
origin.  A July 1980 EKG revealed sinus bradycardia, but was 
otherwise within normal limits.  A January 1983 periodic and 
retirement examination report notes that clinical evaluation 
of the heart and EKG were normal.  A January 1984 treadmill 
test was positive; however, a treadmill test and a Thallium 
stress test conducted in February 1984 were normal.  The 
veteran's chest tightness was noted to be of probable 
gastrointestinal origin. 

During a November 1984 VA examination, the veteran reported 
that for about 15 years he had experienced a prolonged, 
three-to-four-hour chest pain with associated shortness of 
breath and occasional palpitations.  The chest pain had never 
required hospitalization and both military and civilian 
hospitals had been unable to diagnose any heart problem.  
Examination of the cardiovascular system revealed no murmurs, 
gallops, or rubs.  Echocardiogram was within normal limits.  
No diagnosis of heart disease was noted.

A December 1987 Columbus Air Force Base (AFB) treatment 
record notes that the veteran was seen with complaints of 
occasional chest pain for four months.  The veteran denied 
any associated nausea, shortness of breath, vomiting, or 
diaphoresis.  He reported that he tolerated heavy exertional 
activity during the day without difficulty.  The pain usually 
occurred in the evening after dinner, while he was reclining 
in a chair.  Clinical examination was within normal limits.  
Baseline EKG was normal.  Exercise stress testing found no 
evidence of ischemia.  The diagnosis was atypical chest pain, 
thought to be gastrointestinal in nature.  The examiner noted 
that there was no evidence of significant coronary artery 
disease.  

Private treatment records dated in 1995 note the veteran's 
history of heart disease.  The veteran reported that while 
living in Alaska in 1993, he underwent a cardiac evaluation.  
At the time, he was having palpitations, which consisted of 
irregular skipping beats.  Thallium exercise test was 
abnormal.  Cardiac catheterization revealed mild coronary 
artery disease.  Examination in March 1995 confirmed a 
diagnosis of coronary artery disease with unstable angina.

A May 2003 opinion from Dr. Noggle, the veteran's private 
physician, notes the veteran's history of coronary artery 
disease.  Dr. Noggle reviewed the veteran's service medical 
records, and noted the veteran's complaints of chest pain and 
a positive treadmill exercise test in 1984.  Dr. Noggle 
opined that it was apparent that the veteran's heart disease 
existed prior to his retirement from service.

On VA examination in June 2003, the veteran reported that a 
May 1993 cardiac catheterization revealed coronary artery 
disease.  Currently, the veteran complained of exertional and 
nonexertional chest pain, dizziness on standing, dyspnea on 
exertion, fatigue and occasional peripheral swelling.  
Examination revealed arteriosclerotic cardiovascular disease.  
After reviewing the veteran's claims files, the examiner 
noted the veteran's history of a positive treadmill test and 
negative Thallium stress test in 1984.  The examiner opined 
that the Thallium stress study was a more specific test than 
the treadmill test; therefore, the veteran's chest pain in 
service was not coronary artery disease.  The examiner 
further opined that the veteran's current arteriosclerotic 
cardiovascular disease did not have its origins in service.

After reviewing the evidence of record, the Board finds that 
service connection for heart disease is not warranted.  The 
veteran's service medical records, while noting his 
complaints of chest pain, are negative for any findings of 
heart disease.  A November 1984 VA examination revealed a 
normal cardiovascular system.  There is no post-service 
medical evidence of any heart disease until 1993, almost 10 
years after the veteran's discharge.  Consequently, service 
connection for heart disease on the basis that such disease 
became manifest in service and persisted, or on a presumptive 
basis (as a chronic disease under 38 U.S.C.A. § 1112) is not 
warranted.  

The record does include a medical opinion to the effect that 
the veteran's current heart disease is related to his 
military service.  See May 2003 statement from Dr. Noggle.  
However, Dr. Noggle did not discuss or explain the normal 
treadmill test and Thallium stress test conducted in February 
1984.  Moreover, he did not discuss or explain the November 
1984 VA examination findings or the December 1987 Columbus 
AFB clinical findings, both of which were negative for heart 
disease.

The Board gives more weight to the opinion of the June 2003 
VA examiner, who opined that the veteran's current heart 
disease did not have its origins in service.  This opinion is 
based on a review of the veteran's entire pertinent medical 
history, including his service medical records and post-
service medical evidence as noted above, and an examination 
of the veteran.  The VA examiner discussed both the positive 
exercise treadmill test and the negative Thallium stress 
study, and provided an explanation of the rationale for the 
opinion, as noted above.

The Board has also considered the veteran's own statements to 
the effect that his heart disease was incurred during his 
military service.  However, because he is a layperson, he is 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied.

B.  Diverticulitis

Service medical records note that the veteran was seen with 
complaints of stomach pain on several occasions; peptic ulcer 
and indigestion were diagnosed in 1974.  He was treated with 
Mylanta and antacids with good results; the ulcer recurred 
periodically.  A January 1983 periodic and retirement 
examination report notes no findings related to 
diverticulitis.

A November 1984 VA examination report notes that the veteran 
had no complaints of stomach problems for the past five 
years.  Prior to that time, he stated that he had some 
burning pain in his mid-epigastrium.  Examination of the 
digestive system revealed no abdominal tenderness, masses, or 
hepatosplenomegaly.  No diagnosis related to diverticulitis 
was noted.

February 1991 treatment records from Columbus AFB note that 
the veteran was seen with complaints of abdominal pain and 
blood in his stool.  Treatment records from Dr. Jeffcoat 
dated that same month note that the veteran was treated for a 
perforated diverticulum.  He had a resection of the sigmoid 
colon and an abscess was drained. 

In a July 2004 letter, Dr. Jeffcoat stated that the veteran 
has been bothered by diverticulitis since his 1991 surgery. 

After reviewing the evidence of record, the Board finds that 
service connection for diverticulitis is not warranted.  The 
veteran's service medical records, while noting his treatment 
for indigestion and peptic ulcer disease, are negative for 
any findings of diverticulitis.  There is no post-service 
medical evidence of diverticulitis until 1991, more than six 
years after the veteran's discharge.  Consequently, service 
connection for diverticulitis on the basis that such disease 
became manifest in service and persisted is not warranted.  
Furthermore, the record does not include a medical opinion to 
the effect that any current diverticulitis may be related to 
the veteran's military service.  

The Board has also considered the veteran's own statements to 
the effect that his diverticulitis was incurred during his 
military service.  However, because he is a layperson, he is 
not qualified to render an opinion concerning medical 
causation.  See Espiritu, supra.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied.

III.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

Under 38 C.F.R. § 4.84a, Diagnostic Code 6017, active, 
chronic, trachomatous conjunctivitis is rated for impairment 
of visual acuity, with a minimum 30 percent rating assigned 
if there is active pathology.  A noncompensable rating is 
assigned when healed, if there are no residuals.  38 C.F.R. § 
4.84a, Diagnostic Code 6017.  Under 38 C.F.R. § 4.84a, 
Diagnostic Code 6018, a 10 percent rating is warranted for 
other, active, chronic conjunctivitis with objective 
symptoms.  A noncompensable rating is assigned when healed, 
if there are no residuals.  38 C.F.R. § 4.84a, Diagnostic 
Code 6018.  

The veteran has claimed an increased evaluation for his 
service-connected chronic conjunctivitis.  Service connection 
for this disorder was granted by rating decision dated in 
1985.  At that time, a noncompensable evaluation was assigned 
for history of conjunctivitis, quiescent.  The veteran 
submitted a claim for increased rating in October 1998. 

A December 1998 VA eye examination report notes the veteran's 
complaint of near blur without glasses.  Examination revealed 
best corrected vision of 20/20 bilaterally.  The cornea and 
lenses were clear; the anterior chambers were deep and clear.  
The maculae, vessels and periphery appeared within normal 
limits.  Visual fields were grossly full.  Extraocular 
muscles were orthophoric with full gaze.  Pupils were equal 
and reactive to light.  Applanation tension was 16 in both 
eyes.  The impression included presbyopia and normal eye 
examination, bilaterally. 

A June 2003 VA eye examination report notes that the 
veteran's only complaint was his need for near focus glasses.  
Examination revealed best corrected vision of 20/20 
bilaterally.  Visual fields were grossly full.  Conjunctivae 
were basically within normal limits.  Eyelids revealed mild 
blepharitis signs bilaterally.  The cornea and lenses were 
clear.  The maculae, vessels and periphery appeared within 
normal limits bilaterally.  The impression was mild bilateral 
blepharitis.  The examiner noted that while blepharitis will 
cause intermittent irritation to the eyes, including the 
conjunctiva, it was usually fairly easily controlled with 
regular lid hygiene.  Regardless, it was noted that his 
blepharitis did not appear to be causing him any significant 
problems at the present time.  

Both annual VA optometry examinations and private treatment 
records dated from 1998 to 2007 are negative for findings of 
active conjunctivitis.  

The record shows that on the most recent VA compensation and 
pension examination in 2003, the veteran's conjunctivae are 
basically within normal limits; no findings of conjunctivitis 
were noted.  The veteran's conjunctivitis is inactive with no 
residual disability that would warrant additional disability 
compensation.  Recent VA examination fails to reveal any 
pathology that would warrant a higher rating under any 
available diagnostic code.  

For these reasons, a compensable rating for conjunctivitis is 
not warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
to this claim.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  (The Board notes that the 
veteran is free to reapply for an increased evaluation for 
his service-connected conjunctivitis at any time, especially 
if his conjunctivitis becomes active.)


ORDER

Service connection for heart disease is denied.

Service connection for diverticulitis is denied.

A compensable rating for conjunctivitis is denied.



______________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


